DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: It seems line 5 should read “end of the needle;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2018/0235604 to Comee.
As to claim 1, Comee discloses a suture device (10, figure 1) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (16) configured to carry a suture (paragraph 83, 210 figure 19-25), the needle including a distal end and a distal detent (48) near the distal end; a needle cap (34) configured to releasably fit over the distal end of the needle (paragraph 85) a distal shuttle (18) configured to releasably secure the needle; and a sleeve (20) disposable over the distal shuttle, the sleeve movable between a locked position (paragraph 84,85) in which the needle is secured to the distal shuttle (paragraph 84,85) and an unlocked position (paragraph 84,85) in which the needle is releasable from the distal shuttle (paragraph 84,85).
As to claims 2, 3, Comee discloses the needle cap is formed of a  biocompatible, bioabsorbable polymer (paragraph 124). The lists of material of paragraph 124 is similar to the support in the present application of paragraph 111 as well what is known in the art to be bioabsorbable, see prior art in section 13 below. Therefore Comee will be able to read on a bioabsorbable needle cap. 
As to claim 4, Comee discloses the needle cap is a cylindrical needle cap body (figure 1, 3, 4) defining a void (36) that is configured to fit over the needle and an atraumatic distal top (figure 1, 3, 4).
As to claim 5, Comee discloses the needle cap further comprises one or more elongate slots extending axially within the cylindrical needle cap body ( the slot as seen in figure 1).
As to claim 6, Comee discloses the needle cap further comprises one or more convex protuberances (40) extending into the body, the one or more coved protuberances configured to fit into the detent of the needle (figure 4).
As to claim 8, Comee discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a suture translation assembly (12) configured to be axially translatable within the lumen of the delivery system, the delivery system including a distal end, the suture translation assembly including: a needle (16) usable to carry a suture (210); a distal shuttle (18) configured to releasably secure the needle; a sleeve (20) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position (paragraph 84, 85) in which the needle is locked to the distal shuttle (paragraph 84, 85) and an unlocked position (paragraph 84, 85) in which the needle is releasable from the distal shuttle (paragraph 84, 85); a suture catheter (332) operably coupled to the sleeve; a control wire (318) operably coupled to the distal shuttle; and a distal endcap (34) configured to be securable to the distal end of the delivery system, the distal endcap configured to releasably engage and disengage the needle, the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 84, 85).
As to claim 9, Comee discloses moving the control wire proximally causes the distal shuttle to move proximally relative to the sleeve, thereby locking the needle to the distal shuttle (paragraph 116).
As to claim 10, Come discloses moving the control wire distally causes the distal shuttle to move distally relative to the sleeve, thereby releasing the needle from the distal shuttle (paragraph 116).
As to claim 11, Comee discloses the needle comprises a distal region and a proximal region (figure 5), the distal region including a distal detent 48) for releasably engaging the distal endcap, the proximal region including a proximal detent (50)for releasably engaging the distal shuttle (figure 40).
As to claim 12, Comee discloses the distal shuttle includes: one or more bearing ball openings (56) arranged to align with the proximal detent when the needle is secured to the distal shuttle (figure 4); and one or more bearing balls (58) disposed within the one or more bearing ball openings and disposable within the proximal detent when the needle is secured to the distal shuttle (figure 4).
As to claim 13, Comee discloses the sleeve comprises one or more sleeve openings (46) smaller in diameter than the one or more bearing balls (figure 4); wherein when in the locked position, the one or more sleeve openings are misaligned with the one or more bearing ball openings such that the one or more bearing balls engage the proximal detent of the needle (paragraph 90-93); and wherein when in the unlocked position, the one or more sleeve openings are aligned with the one or more bearing ball openings such that the one or more bearing balls can move radially outward a distance sufficient to permit the one or more bearing balls to clear the proximal detent of the needle (paragraph 90-93).
As to claim 14, Comee discloses a yoke (62) that is operably coupled to the control wire, the yoke coupling the control wire to the distal shuttle via a pin (70) that extends through the yoke and translates along a pair of slots formed in the sleeve (figure 5, paragraph 90).
As to claim 15, Comee discloses the suture catheter includes a coil (figure 35, paragraph 115), and the coil is operably coupled to the sleeve (paragraph 115).
As to claim 16, Comee discloses the sleeve is welded to the coil (paragraph 115,113).
As to claim 17, Comee discloses the control wire extends through the suture catheter (figure 35).

As to claim 18, Comee discloses a user interface (22) that is operably coupled to the suture catheter and the control wire, the user interface configured to permit a user to move the control wire, and thus the distal shuttle, relative to the suture catheter (paragraph 84).
As to claim 19, Comee discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a needle (16) usable to carry a suture (210); a distal shuttle (18) configured to releasably secure the needle (paragraph 83); a sleeve (20) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position in which the needle is locked to the distal shuttle and an unlocked position in which the needle is releasable from the distal shuttle (paragraph 84,85); a shaft (28) operably coupled to the sleeve (paragraph 84); a control wire (64) extending through the shaft and operably coupled to the distal shuttle (figure 4); and a distal endcap (34) configured to be securable to the distal end of the delivery system, the distal endcap configured to releasably engage and disengage the needle (paragraph 85), the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 85).
As to claim 20, Comee discloses a user interface (22)configured to allow a user to manipulate the control wire relative to the shaft in order to move the distal shuttle between its locked position and its unlocked position (paragraph 84).
Claim 1-3, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0012538 to Saliman.
As to claim 1, Saliman discloses a suture device (10, figure 1, usable in the embodiment of figure 31) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (3001) configured to carry a suture (3307), the needle including a distal end (end of needle, as seen in figure 30a,31) and a distal detent (3003, figure 30a) near the distal end; a needle cap (the opposite jaw 3010 of figure 31 paragraph 173, as seen for example in figure 29) configured to releasably fit over the distal end of the needle (paragraph 173), a distal shuttle (3013) configured to releasably secure the needle (paragraph 173); and a sleeve (3010) disposable over the distal shuttle, the sleeve movable between a locked position (paragraph 173, when the pin is engaged with the needle) in which the needle is secured to the distal shuttle and an unlocked position (paragraph 173, when the pin is not engaged with the needle ) in which the needle is releasable from the distal shuttle. Of note, the embodiments of figure 32-33 can also be used to read on the claims, or depend claims based on the structure of the collet and end cap
As to claims, 2, 3, Saliman discloses the needle cap is formed of a biocompatible bioresorbable material (paragraph 119,129). Saliman discloses that a suture shuttle, capable of those of paragraph 173, which would encompass the needle cap, can be bioresorbable. 
As to claim 19, Saliman discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a needle (3001) usable to carry a suture (3307 usable with the needle 3001); a distal shuttle (3013) configured to releasably secure the needle (paragraph 173); a sleeve (3010) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position in which the needle is locked to the distal shuttle and an unlocked position in which the needle is releasable from the distal shuttle (paragraph 173); a shaft (25, figure 2, suable with the embodiment of figure 31) operably coupled to the sleeve; a control wire (3012) extending through the shaft and operably coupled to the distal shuttle (figure 31); and a distal endcap (the opposite jaw 3010 of figure 31 paragraph 173, as seen for example in figure 29) configured to be securable to the distal end of the delivery system (figure 28, the jaw can be securable to the distal end of the delivery system), the distal endcap configured to releasably engage and disengage the needle (paragraph 173), the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 173).
As to claim 20, Saliman discloses a user interface (paragraph 148, the handle that moves the control wire 3012, paragraph 173, for instance 17) configured to allow a user to manipulate the control wire relative to the shaft in order to move the distal shuttle between its locked position and its unlocked position (paragraph 148).
Claim 1, 2, 4, 5, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0177031 to Surti.
As to claim 1, Surti discloses a suture device (20, figure 1) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (28) configured to carry a suture (36), the needle including a distal end (102) and a distal detent (106) near the distal end; a needle cap (30, paragraph 33) configured to releasably fit over the distal end of the needle, a distal shuttle (110) configured to releasably secure the needle (paragraph 38,39); and a sleeve (114) disposable over the distal shuttle, the sleeve movable between a locked position (paragraph 39, 40) in which the needle is secured to the distal shuttle and an unlocked position (figure 7 ) in which the needle is releasable from the distal shuttle. 
As to claims, 2, Surti discloses the needle cap is formed of a biocompatible material (paragraph 32). The material can be known to be biocompatible, see references in section 13 below as evidence.   
As to claim 4, Surti discloses the needle cap includes a cylindrical needle cap body (86) defining a void (88), that is configured to fit over the needle and an atraumatic distal tip (figure 3, paragraph 33, 34). 
As to claim 5, Surti discloses the needle cap further comprise one or more elongate slots (84).
As to claim 19, Surti discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system (paragraph 30), the suture device comprising: a needle (28) usable to carry a suture (36); a distal shuttle (110) configured to releasably secure the needle (paragraph 173); a sleeve (114) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position in which the needle is locked to the distal shuttle and an unlocked position in which the needle is releasable from the distal shuttle (paragraph 38); a shaft (22, figure 7) operably coupled to the sleeve; a control wire (112) extending through the shaft and operably coupled to the distal shuttle (figure 7); and a distal endcap (30) configured to be securable to the distal end of the delivery system (figure 1), the distal endcap configured to releasably engage and disengage the needle (paragraph 33, 34), the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 33, 34, 35, 42).
Claim 1, 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,389,103 to Melzer.
As to claim 1, Melzer discloses a suture device (1, figure 1) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (4) configured to carry a suture (col. 6 ll. 49), the needle including a distal end (5) and a distal detent (19, figure 7) near the distal end; a needle cap (3) configured to releasably fit over the distal end of the needle (figure 1) a distal shuttle (9) configured to releasably secure the needle; and a sleeve (8, 16) disposable over the distal shuttle, the sleeve movable between a locked position (col. 5 ll. 57-60) in which the needle is secured to the distal shuttle and an unlocked position (col. 6 ll. 10-15) in which the needle is releasable from the distal shuttle. The sleeve can be moved back and forth which can be associated with movement of the lever 21 which will clamp or release the needle.
As to claim 4, Melzer discloses the needle cap includes a cylindrical needle cap body defining a void (where the needle 4 enters, as seen in figure 1), that is configured to fit over the needle and an atraumatic distal tip (figure 1, the distal end of the cap is a blunt side). 
As to claim 5, Melzer discloses the needle cap further comprise one or more elongate slots (figure 1, where the spring expands can be an axial slot) extending axially within the cylindrical needle cap body).
As to claim 7, Melzer discloses the needle cap is configured to be pushed off of the needle by moving the sleeve distally (figure 1, col. 5 ll. 57- col. 6 ll. 15). It seems the tube would need to be pushed distally for the lever 21 to rotate to move half 9 to clamp the needle to be able to move the needle back proximally.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0177031 to Surti in view of U.S. Patent Publication 2017/0086819 to Raybin.
As to claim 6, Surti discloses the device above but is silent about the one or more convex protuberances. Surti does disclose a gripping plate 72 to help grip the needle
Raybin teaches a similar device (closure device with a needle and suture, abstract) having a needle cap (110) further comprises one or more convex protuberances (146) extending into the body, the one or more convex protuberances configured to fit into the detent of the needle (figure 5-7, paragraph 34) for the purpose of using a corresponding structure to engage the needle. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the convex protuberances of Raybin for the gripping plate in the needle cap of Surti in order for corresponding structure to engage the needle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,932,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a suture device (claim 1) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (claim 1) configured to carry a suture (claim 1), the needle including a distal end and a distal detent (claim 1) near the distal end; a needle cap (endcap, claim 1) configured to releasably fit over the distal end of the needle (claim 1) a distal shuttle (claim 1) configured to releasably secure the needle; and a sleeve (“a member” claim 3) disposable over the distal shuttle, the sleeve movable between a locked position (claim 3) in which the needle is secured to the distal shuttle (claim 3) and an unlocked position (claim 3) in which the needle is releasable from the distal shuttle (claim 3).
As to claims 4-6, see reference patent claims 2-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,792,153 to Swain, U.S. Patent 5,865,836 to Miller, U.S. Patent Publication 20070118151 to Davidson, U.S. Publication 2011/0276064 to Henrichsen, and U.S. Patent Publication 2011/0028998 to Adams all disclose similar devices readable, combinable or capable of providing evidence on the claims of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771